t c no united_states tax_court robert and marie banat petitioners v commissioner of internal revenue respondent docket no filed date h submitted requests for abatement of interest to the internal_revenue_service prior to date the date of enactment of sec_6404 i r c after date r sent to h a notice of final disallowance of abatement of interest pursuant to sec_6404 h and w filed a petition for review of the failure to abate interest r filed a motion to dismiss for lack of jurisdiction as to h on the ground that the request for abatement of interest was submitted prior to the effective date of sec_6404 and as to w on the ground that no notice of final disallowance of abatement of interest was mailed to her held we have jurisdiction to review the denial of h's request for abatement of interest but we lack jurisdiction as to w robert and marie banat pro_se thomas j kerrigan for respondent opinion cohen chief_judge this case is before us on respondent's motion to dismiss for lack of jurisdiction the issue is whether the court has jurisdiction pursuant to sec_6404 to consider petitioners' claims seeking abatement of interest unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure the resolution of this issue turns on the effective date of sec_6404 background petitioners are husband and wife who resided in brooklyn new york at the time the petition was filed on date petitioner robert banat submitted requests for abatement of interest to the internal_revenue_service irs pursuant to sec_6404 for the taxable years through the requests were submitted on form sec_843 claims for refund and request for abatement and were signed by petitioner robert banat only all requests were disallowed by the irs associate chief new york city appeals_office by issuance of a notice of disallowance notice dated date the notice is addressed to petitioner robert banat only and states as follows this is your notice of disallowance as required_by_law we are disallowing your claim_for_abatement of interest under sec_6404 of the internal_revenue_code for the reason s stated below we did not find any errors or delays relating to the performance of a ministerial_act if you disagree with our denial of your abatement of interest claim and you meet the eligibility requirements described below you may request review of our denial in the tax_court your request for tax_court review must be received by the tax_court within days of the date of this disallowance notice petitioners filed their petition on date which date i sec_89 days after the mailing of the notice of disallowance on date respondent filed a motion to dismiss for lack of jurisdiction therein respondent seeks dismissal as to petitioner robert banat on the ground that his requests for abatement of interest were submitted prior to the effective date of sec_6404 with respect to petitioner marie banat respondent seeks dismissal on the ground that she has not filed requests for abatement of interest for the taxable years in issue and no notice of final_determination was mailed to her discussion this case presents an issue of first impression concerning the effective date of sec_6404 added by sec_302 of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 sec_6404 authorizes us to review denials by the commissioner of requests for abatement of interest under sec_6404 sec_6404 provides in pertinent part as follows g review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest tbor sec_302 provides that sec_6404 applies to requests for abatement after the date of the enactment of this act tbor was enacted on date respondent's position in this case is that we lack jurisdiction to review the denial of petitioner robert banat's requests for abatement of interest because the requests were submitted prior to date petitioners object on the basis that they were issued a notice of final_determination that specifically authorizes the filing of a petition with this court this court is a court of limited jurisdiction and may exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 as such we must decide whether tbor sec_302 confers jurisdiction to review the denial of the requests for abatement of interest in this case as provided by tbor sec_302 our jurisdiction applies to requests for abatement of interest after date according to respondent tbor sec_302 precludes judicial review of all requests for abatement of interest submitted to the irs prior to date with respect to requests made and denied prior to date we agree see white v commissioner t c ___ date we decline however to interpret the effective date provision to preclude jurisdiction with respect to requests for abatement of interest pending with the irs on date tbor is intended by the congress to provide for increased protections of taxpayer rights in complying with the internal_revenue_code and in dealing with the internal_revenue_service irs in its administration of the tax laws h rept pincite it would be inconsistent with that intent to interpret the effective date language in a manner that would deny judicial review to taxpayers whose requests are continuing considered and denied after the date of enactment in our view the denial of a request that is pending with the irs after date may be the subject of review under sec_6404 in this case petitioner robert banat's requests for abatement of interest were pending on date and denied on date respondent issued a notice of disallowance that constituted a final_determination not to abate interest pursuant to sec_6404 and a timely petition was filed accordingly we hold that we have jurisdiction to review respondent's denial of petitioner robert banat's requests for abatement of interest sec_6404 rule b with respect to petitioner marie banat no request for abatement of interest was ever made to the irs and no notice of final_determination not to abate interest pursuant to sec_6404 was issued in a case seeking the review of the failure to abate interest jurisdiction in this court depends in part upon the issuance of a valid notice of final_determination not to abate interest sec_6404 rule b because no notice of final_determination denying a request for abatement of interest was issued to petitioner marie banat we hold that we lack jurisdiction insofar as this case pertains to her to reflect the foregoing an appropriate order will be issued
